Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicant
Claims 19-29 are pending, claims 1-18 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-21, 24-26, 28-29 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Consequently, the Examiner considers that the Applicant was not in possession of the claimed limitation as a part of the invention at the time of the filing date.
Claim(s) 20-21, 25, 28-29 recite the limitation “displays delivery information on the new container”. It appears that neither drawings nor specification describes/ discloses the limitation stated above.
Consequently, the Examiner considers that the Applicant was not in possession of the claimed limitation as a part of the invention at the time of the filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19-21, 24-26, 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 19-20, 24-26, 28 recite the limitation “auto delivery service” of a new container is or is not made, however, it is not clear what Applicant means. 

Claim(s) 23 is/ are rejected by virtue of its dependency on claim 19.
Claim(s) 27 is/ are rejected by virtue of its dependency on claim 26.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19-29 is/ are rejected under U.S.C. 103 as being unpatentable over Miida et al. (hereinafter Miida, US 2002/ 0049839) in view of Tokutomi et al. (hereinafter Tokutomi, US 2002/ 0054340).  
For claim 19, 22-24: Miida discloses an apparatus/ system(s)/ method (100 and 200) comprising: controller units, figs. 2 and 6, it is considered that all of the control units comprising a memory (non-transitory computer readable storage medium) configured to store executable instructions; and one or more processors configured to execute the stored instructions, see [0143, 0146, 0148], so as to cause the apparatus to:
receive cartridge information (or transmit in the opposite direction by means of transmitter 400), see at least [0285-0286, 0289] and URL information (web page) from the apparatus including a printing unit/ image forming apparatus, fig. 18, 22 wherein the cartridge information and the URL information pertain to a container which is attached to the printing unit and which contains a recording material used by the printing unit for printing processing, and wherein the cartridge information includes information on a remaining amount of recording material which is contained in the container, see at least [0050, 0337, 0257-0260, 0165-0166, 0175, 0181]; and
controlling to display a status screen [0124, 0287], fig. 22;
wherein the URL information is generated based on a stored setting indicating whether an auto delivery service of a new container is or is not made, see at least figs. 22, 31; [0325-0328, 0336];

wherein in a case where the stored setting indicates that the auto delivery service is made (the container is not at the end of life and does not need replacement, thus, the auto delivery service was made at some point in the past), the URL information refers to a site different from the purchase site, see at least fig. 22, S425, S429 versus S202, [0282-0284]; and that 
the status screen is displayed in accordance with a determination, based on the cartridge information (expendable supply), that the remaining amount of the recording material (toner) which is contained in the attached container is less than a predetermined threshold value, see at least [0310, 0337].
Miida is silent so as to control displays the status screen which includes a visual depiction of the information on the remaining amount of recording material which is contained in the container and a selectable object corresponding to the URL information, and that the status screen includes a text message that identifies the container whose remaining amount of recording material is less than the predetermined threshold value.
Tokutomi discloses that a control displays the status screen which includes a visual depiction of an information on remaining amount of recording material which is contained in a container, fig. 4 and a selectable object corresponding to URL information, figs. 21-22, [0122]; and that the status screen includes a text message that 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Miida, so as to have the control that displays the status screen which includes the visual depiction of the information on the remaining amount of the recording material which is contained in the container, and the selectable object corresponding to the URL information; and the status screen that includes the text message that identifies the container whose remaining amount of recording material is less than the predetermined threshold value, as taught by Tokutomi, in order to optimize maintenance of the device.

For claims 20-21, 25, 28-29: Miida and Tokutomi disclose the apparatus (non-transitory computer readable storage medium) and that when the stored setting indicates that the auto delivery service is made, the URL information refers to a different web site.
Miida and Tokutomi are silent so as to in the case where the stored setting indicates that the auto delivery service is made, the URL information refers to a site which displays delivery information on the new container and also permits purchase of a new container.
Examiner takes official notice that a site which displays delivery information on the new container (consumable, any purchased object) and also permits purchase of a new container (consumable, any purchased object) is well known in the art, and provided in order to inform customer of a state of the order/ purchase. 

official notice that transmitting data from one device to another device in response to an acquisition request is well known in the art. One of ordinary skill in the art would choose such communication protocol on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments filed on 1/12/2021 directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 103 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/